Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 2/2/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/2/2021.  In particular, claim 11 has been amended to specify properties of the component part, and claims 17-27 are new.  This combination of limitations was not present in the original claims.  Thus, the following action is properly made final.

Election/Restrictions
Newly submitted claims 28-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a component part in contact with a coolant belongs to Group II of the restriction requirement mailed 4/16/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
Claims 11 and 17-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
With respect to claim 11, it provides for the use of a component part, but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
With respect to claim 11, in the second-to-last line, it is unclear whether the term “the coolant” refers to the coolant of preamble or to the coolant used to measure a change elongation at break after 504 hours at 150°C in coolant.
With respect to claim 17, there is an inconsistency in the claims.  Claim 17 requires that the composition is free of zinc ions, however, the ageing stabilizers may also include zinc salts.  
With respect to claims 18-27, they are rejected for not curing the deficiencies of claim 11.

Additionally, 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Thus, claims 11 and 17-27 are also rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Interpretation
Claim 11 is drawn to a use and it is unclear whether the coolant is present.  For examination, claim 11 is read as a component part that is not required to be in contact with coolant, which is consistent with elected Group I.  Claim language “in contact with a coolant” is considered to be intended use.  Case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102/103
Claim(s) 11, 18-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nasreddine (US 2011/0251320).
With respect to claims 11, 18, 19, 21, Nasreddine discloses an elastomer composition prepared by vulcanization (paragraph 0044) comprising a rubber polymer and a silane-modified needlelike-acircular mineral additive (abstract), wherein the rubber polymer is a hydrogenated nitrile rubber having Mooney viscosity ML(1+4) 100°C below 55 (claim 5) and the silane-modified mineral additive is wollastonite (claim 11).  Inventive examples include 92 phr HNBR (hydrogenated nitrile rubber) having Mooney viscosity of 70, silane-modified wollastonite, and 7.5 phr bis(t-butylperoxy)diisopropylbenzene as peroxide compound (Table 1; paragraph 0056).
Nasreddine fails to disclose that the composition is used in contact with coolant, however, case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  It is the examiner’s position that the elastomer composition taught by Nasreddine is capable of being used with coolant because its composition anticipates the claimed composition.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Because Nasreddine anticipates the claimed composition, it is the examiner’s position that it also exhibits the claimed properties.
Alternatively, it would have been obvious to one of ordinary skill in the art to expect or to prepare a composition having such properties given that the Nasreddine’s exemplified composition meets the claimed combination of ingredients.
	With respect to claims 20 and 24, Nasreddine discloses that the mineral additive is added in an amount of 0.1-200 phr, preferably 5-100 phr (claims 15 and 16).
With respect to claim 22, Nasreddine discloses that carbon black is used in an amount of 20-200 phr (paragraph 0036).

Claim Rejections - 35 USC § 103
Claims 17, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nasreddine (US 2011/0251320).
The discussion with respect to Nasreddine in paragraph 9 above is incorporated here by reference.
With respect to claim 23, Nasreddine discloses that stabilizers can be used (paragraph 0018) such as secondary amines including octylated diphenylamine and mercaptobenzimidazole (paragraphs 0020-0021) and substituted phenols (paragraph 0024).  They are used in an amount of 1-20 phr (paragraph 0025).
prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 17 and 25-27, Nasreddine fails to disclose (i) the silane treatment on the exemplified wollastonite or (ii) an exemplified formulation with less than 1.5 parts by weight of zinc ions.
With respect to (i), Nasreddine discloses that the silane is preferably a silane modified with a vinyl group for peroxide-cured composition (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a vinylsilane to treat the wollastonite in the exemplified peroxide vulcanized rubber composition.
With respect to (ii), while zinc is utilized in the examples of Table 2, zinc is not utilized as a required ingredient of Nasreddine.
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a composition comprising less than 15 parts by weight of zinc content.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the claims require that the component part is in contact with a coolant; (B) that Nasreddine does not disclose the claimed changes in elongation at break; and (C) that the data of the specification as originally filed establishes that only a specific claimed combination of rubber with silane-coated wollastonite provides for claimed properties.
With respect to argument (A), the elected claims from the restriction requirement mailed 6/10/2020 do not include coolant contacted with a component part.  As clarified in the “Claim Interpretation” section above, the elected claims 11 and 17-29 recite contact with a coolant as an intended use.  
With respect to argument (B), Nasreddine does not disclose the change in elongation at break after 504 hours at 150°C or the change in elongation at break after 504 hours at 150°C in coolant, however, such properties are evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Because Nasreddine anticipates the claimed composition, it is the examiner’s position that it also exhibits the claimed properties.  Alternatively, it would have been obvious to one of ordinary skill in the art to expect or to prepare a composition having such properties given that the Nasreddine’s exemplified composition meets the claimed combination of ingredients.
With respect to argument (C), the data of the specification compares compositions comprising 65 phr silane-coated wollastonite (Tremin compounds) to compositions comprising no silane-coated wollastonite.  This data is not a proper comparison to Nasreddine because Nasreddine exemplifies compositions comprising silane-coated wollastonite.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn